SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, June Commission File Number 001-14620 Crystallex International Corporation (Translation of registrant’s name into English) 8 King Street East, Suite 1201, Toronto, Ontario, Canada M5C 1B5 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- DOCUMENTS INCLUDED AS PART OF THIS REPORT Document 1 Interim Consolidated Financial Statements for the three month period ended March 31, 2011. 2 Management's Discussion and Analysis for the three month period ended March 31, 2011. 3 Canadian Form 52-109F2 - Certification of Interim Filings for the three month period ended March 31, 2011, by the Chief Executive Officer. 4 Canadian Form 52-109F2 - Certification of Interim Filings for the three month period ended March 31, 2011, by the Chief Financial Officer. This report on Form 6-K is incorporated by reference into the registration statements on Forms F-1 (No. 333-108878), F-3 (Nos. 333-125380, 333-101583 and 333-91402) and S-8 (No. 333-126128) that the Registrant has filed with the Securities and Exchange Commission. Document 1 Crystallex International Corporation INTERIM CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2011 (UNAUDITED) Crystallex International Corporation Table of Contents Consolidated Statements of Financial Position – Unaudited 1 Consolidated Statements of Loss and Comprehensive Loss – Unauditied 2 Consolidated Statements of Changes in Shareholders’ Deficiency – Unaudited 3 Consolidated Statements of Cash Flows – Unaudited 4 Notes to the Consolidated Financial Statements – Unaudited 5 Crystallex International Corporation Consolidated Statements of Financial Position – Unaudited (US$ thousands) March 31, 2011 $ December 31, 2010 $ January 1, 2010 $ Assets Current assets Cash and cash equivalents Restricted cash (Note 7) - - Accounts receivable Prepaid expenses, deposits and other assets Equipment held for sale (Note 7) - Non-current assets Property, plant and equipment (Note 6) - Value-added taxes recoverable (net of provision for recovery of $2,198Dec 2010 - $nil and Jan 2010 - $nil) - - Total assets Liabilities Current liabilities Bank loan (Note 8) - Accounts payable and accrued liabilities Promissory note (Note 9) - - Demand loan (Note 10) - Notes payable (Note 11) - Warrants – derivative financial instruments (Note 14) 66 Current portion of asset retirement obligations (Note 12) - Non-current liabilities Asset retirement obligations (Note 12) 2,680 2,655 2,872 Notes payable (Note 11) - - Total liabilities Shareholders’ deficiency Share capital (Note 13) Contributed surplus Deficit ) ) ) Total deficit ) ) ) Total liabilities and deficit Nature of operations and going concern (Note 1) Commitments and contingencies (Note 21) Subsequent events (Note 24) (See accompanying notes to the interim consolidated financial statements) Approved on behalf of the Board of Directors // Robert Fung, Director // Johan van ’t Hof, Director Crystallex International Corporation 1 Consolidated Statements of Loss and Comprehensive Loss - Unaudited For the three months ended March 31, 2011 and 2010 (US$ thousands, except per share data) $ $ (Expenses) income General and administrative ) ) Foreign currency exchange gain (loss) ) Litigation ) ) Write-down of property, plant and equipment (Note 6) ) ) Provision for value-added taxes recoverable ) - Expenditure on Las Cristinas ) - Withdrawal costs related to Las Cristinas ) - ) ) Finance income (Note 17) Finance expense (Note 17) ) ) Net finance expense ) ) Loss before income taxes (Note 17) ) ) Future income tax recovery (Note 17) - Net loss and comprehensive loss for the period ) ) Loss per common share, basic and diluted (Note 16) ) ) Weighted average number of common shares outstanding (See accompanying notes to the interim consolidated financial statements) 2 Crystallex International Corporation Consolidated Statements of Changes in Shareholders’ Deficiency (Unaudited) (US$ thousands) Share capital $ Contributed surplus $ Deficit $ Total $ Balance – January 1, 2011 ) ) Net and comprehensive loss for theperiod - - ) ) Stock - based compensation - - Balance – March 31, 2011 ) ) Balance – January 1, 2010 ) ) Net and comprehensive loss for theperiod - - ) ) Equity portion of demand loan - - Stock - based compensation - 38 - 38 Balance – March 31, 2010 ) ) (See accompanying notes to the interim consolidated financial statements) 3 Crystallex International Corporation Consolidated Statements of Cash Flows – Unaudited For the three months ended March 31, 2011 and 2010 (US$ thousands) $ $ Cash flow provided by (used in) Operating activities Net loss for the period ) ) Items not affecting cash: Write-down of property, plant and equipment Interest accretion Future income tax recovery - ) Stock-based compensation 38 Increase in asset retirement obligations - Accretion of asset retirement obligations 25 14 Gain on revaluation of warrants ) ) Provision for value-added taxes recoverable 27 - Unrealized gain on translation of future income taxes - ) Unrealized foreign currency exchange (gain) loss ) Change in non-cash working capital: (Increase) decrease in accounts receivable ) (Increase) decrease in prepaid expenses, deposits and other assets ) 7 Increase (decrease) in accounts payable and accrued liabilities ) Net cash used in operating activities ) ) Investing activities Investment in property, plant and equipment ) ) Net cash used in investing activities ) ) Financing activities Decrease in restricted cash - Proceeds from demand loan - Proceeds from bank loan - Net cash generated in financing activities Decrease in cash and cash equivalents ) ) Effects of exchange rate changes on cash and cash equivalents (1 ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period Supplemental disclosures with respect to cash flows (Note 18) (See accompanying notes to the consolidated financial statements) 4 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the three months ended March 31, 2011 and 2010 (US$ thousands, except as noted) 1. Nature of operations and going concern Crystallex International Corporation (“Crystallex” or the “Company”) is a Canadian-based company, with a record of acquiring, exploring, developing and operating mining properties. The Company is domiciled in Canada with a registered office at 8 King Street East, Suite 1201, Toronto, Ontario, Canada, M5C 1B5. The Company is listed on the Toronto Stock Exchange (Symbol: KRY). The Company’s principal focus since 2002 was the exploration and development of the Las Cristinas gold properties (the “Las Cristinas Project”) located in Bolivar State in south-eastern Venezuela. Crystallex entered into a Mine Operating Contract (the “MOC”) in September 2002 with the Corporación Venezolana de Guayana (the “CVG”). The MOC granted Crystallex exclusive rights to develop and operate the Las Cristinas Project. Following the issuance of the MOC, the Company worked to bring the Las Cristinas Project to a “shovel ready” state. The Company completed all of the requirements necessary for the issuance of the Authorization to Affect Natural Resources (the “Permit”) from the Ministry of Environment and Natural Resources (“MinAmb”), while maintaining compliance with the terms of the MOC. Notwithstanding the Company’s fulfillment of the requisite conditions, Venezuela’s approval of the Environmental Impact Study and assurances that the Permit would be issued, in April 2008 MinAmb denied the Company’s request for the Permit. On November 24, 2008, Crystallex wrote to the Venezuelan Minister of Mines to notify it of a dispute under the Agreement between the Government of Canada and the Government of the Republic of Venezuela for the Promotion and Protection of Investments (the “Treaty”). Subsequently, CVG unilaterally terminated the MOC on February 3, 2011, despite having confirmed the validity of the MOC in August 2010. On February 16, 2011, the Company filed a Request for Arbitration against Venezuela before the Additional Facility of the World Bank’s International Centre for Settlement of Investment Disputes (“ICSID”) pursuant to the Treaty. On March 9, 2011, the Request for Arbitration was registered by ICSID. Crystallex claims that Venezuela breached the Treaty’s protections against expropriation, unfair and inequitable treatment and discrimination. Crystallex is seeking the restitution by Venezuela of its investments, including the MOC, and the issuance ot the Permit and compensation for interim losses suffered, or, alternatively full compensation for the value of its investments in an amount is excess of US$3.8 billion. These interim consolidated financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) applicable to a going concern, which contemplates the realization of assets and the settlement of liabilities in the normal course of business as they become due. Management has considered all available information in assessing the Company’s ability to continue as a going concern for the foreseeable future, which is at least, but is not limited to, twelve months from the balance sheet date. As at March 31, 2011, the Company had negative working capital of $73,715, including cash and cash equivalents of $7,970. Management estimates that the existing cash and cash equivalents, without additional sources of financing, will not be sufficient to meet the Company’s obligations and budgeted expenditures during 2011 including the July 15, 2011 semi-annual interest payment and the principal amount of the $100,000 notes payable (the “Notes”) due on December 23, 2011. Management commenced a process to sell the Company’s remaining mining and milling equipment. Subsequent to March 31, 2011, the Company concluded the carrying value exceeded the realizable value of the equipment and a write-down was recorded. If the equipment is sold for the proceeds approximating the carrying value, management projects that sales proceeds would be sufficient to fund ongoing activities, including the July interest payment, up to December 2011 when the Notes are due. There are, however, no 5 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the three months ended March 31, 2011 and 2010 (US$ thousands, except as noted) 1. Nature of operations and going concern (continued) assurances that the sale process will be successful and, if it is successful, there are no assurances as to the amount or timing of any potential proceeds. The Company is in discussions with the Noteholders to restructure the Notes. There are no assurances that such discussions will be successful, and if the Company is not successful in this initiative, then the Company will need to raise substantial additional funds to repay the Notes which could result in further dilution.Despite the financings that have been completed by the Company, it has limited access to financial resources as a direct result of the unilateral cancellation of the MOC and there is no assurance that sufficient additional financing will be available to the Company on acceptable terms, or at all, as a consequence of the Government of Venezuela’s conduct.Failure to restructure the Notes or obtain such additional financing could result in the Company defaulting on its debt repayments. These material uncertainties raise substantial doubt as to the ability of the Company to meet its obligations as they come due and, accordingly, as to the appropriateness of the use of accounting principles applicable to a going concern. The Company may be unable to realize its assets or discharge its liabilities in the normal course of business. These interim consolidated financial statements do not reflect the adjustments to the carrying values of assets and liabilities, the reported expenses and the balance sheet classifications used, that would be necessary should the Company be unable to continue as a going concern. These adjustments could be material. 2. Basis of preparation and adoption of IFRS The Company prepares its financial statements in accordance with Canadian generally accepted accounting principles as set out in the Handbook of the Canadian Institute of Chartered Accountants (“CICA Handbook”). In 2010, the CICA Handbook was revised to incorporate International Financial Reporting Standards (“IFRS”), and require publicly accountable enterprises to apply such standards effective for years beginning on or after January 1, 2011. Accordingly, the Company has commenced reporting on this basis in these interim consolidated financial statements. In these financial statements, the term “Canadian GAAP” refers to Canadian GAAP before the adoption of IFRS. These interim consolidated financial statements have been prepared in accordance with IFRS applicable to the preparation of interim financial statements, including IAS 34 and IFRS 1. Subject to certain transition elections disclosed in Note 4, the Company has consistently applied the same accounting policies in its opening IFRS statement of financial position at January 1, 2010 and throughout all periods presented, as if these policies had always been in effect. Note 4 discloses the impact of the transition to IFRS on the Company’s reported financial position, financial performance and cash flows, including the nature and effect of significant changes in accounting policies from those used in the Company’s consolidated financial statements for the year ended December 31, 2010. The policies applied in these interim consolidated financial statements are based on IFRS issued and outstanding as of June 9, 2011, the date the Board of Directors approved the statements. Any subsequent changes to IFRS, that are given effect in the Company’s annual consolidated financial statements for the year ending December 31, 2011 could result in restatement of these interim consolidated financial statements, including the transition adjustments recognized on change-over to IFRS. The interim consolidated financial statements should be read in conjunction with the Company’s Canadian GAAP annual consolidated financial statements for the year ended December 31, 2010. 6 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the three months ended March 31, 2011 and 2010 (US$ thousands, except as noted) 3. Significant accounting policies The significant accounting policies used in the preparation of these interim consolidated financial statements, following the adoption of IFRS, are described below: Basis of measurement The interim consolidated financial statements have been prepared on the historical cost basis, except for the revaluation of certain financial assets and liabilities to fair value, including derivative instruments. Estimates and uncertainties The preparation of financial statements in conformity with IFRS requires management to make estimates judgements and assumptions that affect the application of accounting policies and the reported amount of assets and liabilities at the date of the consolidated financial statements, and the reported amounts of revenues and expenditures during the reporting period. Actual results could differ from those estimates, and those differences could be material. In addition to the appropriateness of the assumption of using the going concern basis of accounting, significant estimates used include those relating to the net realizable value of mining equipment, value-added taxes recoverable and payable in Venezuela, tax provisions, carrying value of asset retirement obligations, and the fair values of stock options and warrants. Consolidation The financial statements of the Company consolidate the accounts of Crystallex International Corporation and its subsidiaries. All intercompany transactions, balances and unrealized gains and losses from intercompany transactions are eliminated on consolidation. Subsidiaries are those entities which Crystallex International Corporation controls by having the power to govern the financial and operating policies. Subsidiaries are fully consolidated from the date on which control is obtained by Crystallex International Corporation and are deconsolidated from the date that control ceases. Foreign currency translation (i) Functional and presentation currency Items included in the financial statements of each of the Company’s subsidiaries in the Crystallex International Corporation group are measured using the currency of the primary economic environment in which the entity operates (the “functional currency”). The Company has determined that the United States dollar (“US$”) is the functional currency of the parent and each of its subsidiaries. The interim consolidated financial statements are presented in US$. (ii) Transactions and balances Foreign currency transactions are translated into the functional currency using the exchange rates prevailing at the date of the transactions or valuations where items are re-measured. Foreign exchange gains and losses resulting from the settlement of foreign currency transactions and from the translation at period-end exchange rates of monetary assets and liabilities denominated in currencies other than an operation’s functional currency are recognized in the statement of loss and comprehensive loss. 7 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the three months ended March 31, 2011 and 2010 (US$ thousands, except as noted) 3. Significant accounting policies (continued) Cash and cash equivalents Cash and cash equivalents include cash on hand, deposits held with banks, and other short-term highly liquid investments with original maturities of three months or less. Restricted cash Restricted cash is cash which is not available, by agreement, for general operating purposes. Financial instruments Financial assets and liabilities are recognized when the Company becomes a party to the contractual provisions of the instrument. At initial recognition, the Company classifies its financial instruments in the following categories depending on the purpose for which the instruments were acquired: (i) Financial assets and liabilities at fair value through profit or loss: A financial asset or liability is classified in this category if acquired principally for the purpose of selling or repurchasing in the short-term. Derivatives are also included in this category unless they are designated as hedges. Financial instruments in this category are recognized initially and subsequently at fair value. Transaction costs are expensed in the statement of loss and comprehensive loss. Gains and losses arising from changes in fair value are presented in the statement of loss and comprehensive loss within other gains and losses in the period in which they arise. Financial assets and liabilities at fair value through profit or loss are classified as current except for the portion expected to be realized or paid beyond twelve months of the balance sheet date, which is classified as non-current. Equipment held for sale and Canadian denominated warrants have been classified at fair value through profit and loss. (ii) Loans and receivables: Loans and receivables including restricted cash and deposits are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market. Loans and receivables are initially recognized at the amount expected to be received less, when material, a discount to reduce the loans and receivables to fair value. Subsequently, loans and receivables are measured at amortized cost using the effective interest method less a provision for impairment. Cash and cash equivalents, restricted cash and accounts receivable and deposits have been classified as loans and receivables. (iii) Financial liabilities at amortized cost: Financial liabilities at amortized cost include accounts payable, bank debt, promissory notes, demand loans, notes payable and long-term debt. Accounts payable are initially recognized at the amount required to be paid less, when material, a discount to reduce payables to fair value. Subsequently, financial liabilities are measured at amortized cost using the effective interest method. Financial liabilities are classified as current liabilities if payment is due within twelve months. Otherwise, they are presented as non-current liabilities. (iv) Derivative financial instruments: The Company has issued warrants that are treated as derivative liabilities. All derivatives have been classified as held for trading, are included on the balance sheet within warrants or other liabilities and are classified as current or non-current based on contractual terms specific to the instrument. Gains and losses on re-measurement are included in interest and other income in the case of warrants. 8 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the three months ended March 31, 2011 and 2010 (US$ thousands, except as noted) 3. Significant accounting policies (continued) Impairment of financial assets: At each reporting date, the Company assesses whether there is objective evidence that a financial asset is impaired. If such evidence exists, the Company recognizes an impairment loss, as follows: Financial assets carried at amortized costs: The loss is the difference between the amortized costs of the loan or receivable and the present value of the estimated future cash flows, discounted using the instrument’s original effective interest rate. The carrying amount of the asset is reduced by this amount either directly or indirectly through the use of an allowance account. Impairment losses on financial assets carried at amortized costs are reversed in subsequent periods if the amount of the loss decreases and the decrease can be related objectively to an event occurring after the impairment was recognized. Property, plant and equipment Property, plant and equipment are stated at cost less accumulated depreciation and accumulated impairment losses. Cost includes expenditures that are directly attributable to the acquisition of the asset. Subsequent costs are included in the asset’s carrying amount or recognized as a separate asset, as appropriate, only when it is probable that future economic benefits associated with the item will flow to the Company and the cost can be measured reliably. Gains and losses on disposals of property, plant and equipment are determined by comparing the proceeds with the carrying amount of the asset and are included as part of other gains and losses in the statement of loss and comprehensive loss. Mineral properties and deferred exploration and development expenditures Mineral exploration and evaluation costs such as topographical, geochemical and geophysical studies are capitalized and carried at cost until the properties to which they relate are placed into production, sold or where management has determined there to be impairment in value.Development costs incurred to access ore bodies identified in the current mining plan are expensed as incurred after production has commenced.Development costs necessary to extend a mine beyond those areas identified in the current mining plan and which are incurred to access additional reserves are deferred until the incremental reserves are mined.Once a mine has achieved commercial production, mineral properties and development costs, including the mineral acquisition and direct mineral exploration costs relating to the current mining plan, are depleted and amortized using the unit-of-production method over the estimated life of the ore body based on proven and probable reserves. Impairment of non-financial assets Property, plant and equipment and other non-financial assets are tested for impairment when events or changes in circumstances indicate that the carrying amount may not be recoverable. Long-lived assets that are not amortized are subject to a periodic impairment test. For the purpose of measuring recoverable amounts, assets are grouped at the lowest levels for which there are separately identifiable cash flows (cash-generating units or CGU’s). The recoverable amount is the higher of a CGU’s fair value less costs to sell and value in use (being the present value of the expected future cash flows of the relevant asset or CGU). An impairment loss is recognized for the amount by which the CGU’s carrying amount exceeds its recoverable amount. The Company evaluates impairment losses for potential reversals when events or circumstances warrant such consideration. 9 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the three months ended March 31, 2011 and 2010 (US$ thousands, except as noted) 3. Significant accounting policies (continued) Borrowing costs Borrowing costs attributable to the acquisition, construction or production of qualifying assets are added to the cost of those assets, until such time as the assets are substantially ready for their intended use. All other borrowing costs are recognized as interest expense in the statement of loss and comprehensive loss in the period in which they are incurred. Asset retirement obligations and provisions Provisions for environmental restoration, where applicable, are recognized when the Company has a present legal or constructive obligation as a result of past events, it is probable that an outflow of resources will be required to settle the obligation, and the amount can be reliably estimated. Estimated environmental provisions, comprising rehabilitation and mine closure, are based on the Company’s environmental policy taking into account current technological, environmental and regulatory requirements. The provision for rehabilitation is recognized as and when the environmental liability arises and is re-evaluated annually. The effect of subsequent changes to assumptions in estimating an obligation for which the provision was recognized is classified, as interest expense. Provisions are measured at management’s best estimate of the expenditure required to settle the obligation at the end of the reporting period, and are discounted to present value using a pre-tax rate that reflects current market measurements of the time value of money and the risk specific to the obligation. The increase in the provision due to passage of time is recognized as interest expense. Stock-based compensation The Company recognizes compensation expense for stock options based on the estimated fair value at the grant date using the Black-Scholes option pricing model. The cost is recognized over the vesting period of the respective option. In estimating fair value, management is required to make certain assumptions and estimates regarding such items as the life of options, volatility and forfeiture rates. Changes in the assumptions used to estimate fair value could result in materially different results. Income tax Income tax comprises current and deferred tax. Income tax is recognized in the statement of loss and comprehensive loss except to the extent that it relates to items recognized directly in equity, in which case the income tax is also recognized directly in equity. Current tax is the expected tax payable on the taxable income for the year, using tax rates enacted, or substantively enacted, at the end of the reporting period, and any adjustment to tax payable in respect to previous years. Deferred tax is accounted for using the liability method whereby deferred tax is recognized in respect of temporary differences arising between the tax bases of assets and liabilities and their carrying amounts in the interim consolidated financial statements. Deferred income tax is determined on a non-discounted basis using tax rates and laws that have been enacted or substantively enacted at the balance sheet date and are expected to apply when the deferred tax asset or liability is settled. Deferred tax assets are recognized to the extent that it is probable that the asset can be recovered. Deferred income tax assets and liabilities are presented as non-current. 10 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the three months ended March 31, 2011 and 2010 (US$ thousands, except as noted) 3. Significant accounting policies (continued) Deferred income tax is provided on temporary differences arising on investments in subsidiaries and associates, except, in the case of subsidiaries, where the timing of the reversal of the temporary difference is controlled by the Company and it is probable that the temporary difference will not reverse in the foreseeable future. Share capital Common shares are classified as equity. Incremental costs directly attributable to the issuance of shares are recognized as a deduction from equity. Loss per share Basic loss per share (“LPS”) is calculated by dividing the net loss for the period attributable to equity owners of Crystallex International Corporation by the weighted average number of common shares outstanding during the period. Diluted LPS is calculated by adjusting the weighted average number of common shares outstanding for dilutive instruments. The number of shares included with respect to options, warrants and similar instruments is computed using the treasury stock method. Accounting standards issued but not yet applied International Financial Reporting Standard 9, Financial Instruments (“IFRS 9”). This standard was issued in November 2009 and it addresses the classification and measurement of financial assets and replaces the multiple category and measurement models in IAS 39 for debt instruments with a mixed measurement model having only two categories: Amortized cost and fair value through profit or loss. IFRS 9 also replaces the models for measuring equity instruments and such instruments are either recognized at fair value through profit or loss or at fair value through other comprehensive income. Requirements for financial liabilities were added in October 2010 and they largely carried forward existing requirements in IAS 39, Financial Instruments – Recognition and Measurement, except that fair value changes due to credit risk for liabilities designated at fair value through profit and loss would generally be recorded in other comprehensive income. This standard is required to be applied for accounting periods beginning on or after January 1, 2013, with earlier adoption permitted. The Company has not yet assessed the impact of the standard or determined whether it will adopt the standard early. International Financial Reporting Standard 13, Fair Value Measurements (“IFRS 13”) IFRS 13, Fair Value Measurements, defines fair value, sets out in a single IFRS framework for measuring fair value and requires disclosures about fair value measurements. The IFRS 13 applies to IFRSs that require or permit fair value measurements or disclosures about fair value measurements (and measurements, such as fair value less costs to sell, based on fair value or disclosures about those measurements), except in specific circumstances. IFRS 13 is to be applied for annual periods beginning on or after January 1, 2013. Earlier application is permitted. The Company is assessing the effect of the changes to IFRS 13 on its financial results and financial position. 11 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the three months ended March 31, 2011 and 2010 (US$ thousands, except as noted) 4. Transition to IFRS The accounting policies in Note 3 have been applied in preparing these consolidated interim financial statements for the three month period ended March 31, 2010, the financial statements for the year ended December 31, 2010 and the preparation of an opening IFRS balance sheet on the Transition Date, January 1, 2010. The effect of the Company’s transition to IFRS, described in Note 2, is summarized as follows: (i) Transition elections (ii) Reconciliation of shareholders’ deficiency as previously reported under Canadian GAAP to IFRS (iii) Reconciliation of consolidated statements of loss and comprehensive loss as previously reported under Canadian GAAP to IFRS (iv) Explanatory notes (i) Transition elections The Company has applied the following transition elections and exemptions to full retrospective application of IFRS: As described in Note 4(iv) Cumulative translation adjustment (a) Asset retirement obligations (d) Business combinations (f) Stock-based compensation (g) Borrowing costs (h) 12 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the three months ended March 31, 2011 and 2010 (US$ thousands, except as noted) 4. Transition to IFRS (continued) (ii) Reconciliation of shareholders’ deficiency as previously reported under Canadian GAAP to IFRS December 31, 2010 March 31, 2010 January 1, 2010 Cdn GAAP Adj IFRS Cdn GAAP Adj IFRS Cdn GAAP Adj IFRS Assets 4(iv) Current assets Cash and cash equivalents - - - Restricted cash - - Accounts receivable c 75 Prepaid expenses, deposits and other assets c 7 6 32 Equipment held for sale - Discontinued operations c ) - ) - ) - Non-current assets Property, plant andequipment - - - Value-added taxesrecoverable - Liabilities Current liabilities Accounts payable andaccrued liabilities c Notes payable - Promissory note - Bank loan - Demand loan - Warrants b - - - Current portion of assetretirement obligation d - Discontinued operations c ) - ) - ) - Non-current liabilities Notes payable - Asset retirement obligation c - Discontinued operations c ) - ) ) - Shareholders’ deficiency Share capital - - - Contributed surplus b ) ) ) Accumulated othercomprehensive income a ) - ) - ) - Deficit a/ b ) - - - 13 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the three months ended March 31, 2011 and 2010 (US$ thousands, except as noted) 4. Transition to IFRS (continued) (ii) Reconciliation of shareholders’ deficiency as previously reported under Canadian GAAP to IFRS Dec 31, 2010 Mar 31, 2010 Jan 1, 2010 $ $ $ Deficit 4 (iv) Deficit as reported under Canadian GAAP ) ) ) Cumulative translation adjustment a Revaluation of warrants b Asset retirement obligation d ) ) ) Deficit as reported under IFRS ) ) ) As described in Note 4 (iv) (a) Cumulative translation adjustment (b) Warrants (c) Discontinued operations (d) Asset retirement obligations (iii) Reconciliation of consolidated statements of loss and comprehensive loss as previouslyreported under Canadian GAAP to IFRS Year ended December 31, 2010 Three months ended March 31, 2010 4 (iv) Cdn GAAP Adj IFRS Cdn GAAP Adj IFRS (Expenses) income General and administrative c ) Litigation expenses - ) - ) Foreign currency exchange gain (loss) c ) ) ) Write-down of property, plant andequipment ) - ) ) - ) Provision for value-addedtaxes recoverable ) - ) - - - ) Finance income b 79 9 Finance expense d ) - ) Net interest expense ) Loss before income taxes ) Future income tax recovery - Loss from continuing operations ) Loss from discontinued operations ) - ) - Net loss and comprehensive loss ) 14 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the three months ended March 31, 2011 and 2010 (US$ thousands, except as noted) 4. Transition to IFRS (continued) (iv) Explanatory notes: a) In accordance with IFRS transitional provisions, the Company has elected to reset the cumulative translation adjustment account, which includes gains and losses arising from the translation of foreign operations, to zero at the date of transition to IFRS. Accumulated other comprehensive income has been decreased and deficit has been decreased by $11,959. b) The warrants entitle the holder to acquire a fixed number of common shares for a fixed Canadian dollar price per share. In accordance with IFRS, an obligation to issue shares for a price that is not fixed in the Company’s functional currency, and that does not qualify as a rights offering, must be classified as a derivative liability and measured at fair value with changes recognized in the statement of loss and comprehensive loss as they arise. The Company has recorded these changes in interest and other income in the statement of loss and comprehensive loss. Under Canadian GAAP, the warrants were classified as equity and changes in fair value were not recognized. This change in accounting increased liabilities at January 1, 2010 by $2,305, March 31, 2010 by $1,091 and December 31, 2010 by $445, reduced contributed surplus at January 1, 2010 by $6,659, March 31, 2010 by $6,659 and December 31, 2010 by $10,271 and reduced the deficit at January 1, 2010 by $4,354, at March 31, 2010 by $5,568 and December 31, 2010 by $9,826. c) Discontinued operations: The determination and classification of discontinued operations under IFRS differs from the treatment applicable under Canadian GAAP and as a result the closure of the El Callao operations are no longer classified as discontinued operations. Accordingly, the asset, liability and expenditure accounts, previously reported as discontinued operations have now been included with the appropriate asset, liability and expenditure items in the financial statements, as the former operations at El Callao are not considered to be discontinued operations under IFRS. d) Asset retirement obligation (see also Note 12): The Company elected to take the exemption from full retroactive application of IFRS to asset retirement obligations on the transition date. IAS 37 requires the use of management’s best estimate of the Company’s cash outflows, rather than fair value measurement on initial recognition under Canadian GAAP, and requires provisions to be updated at cash balance sheet date using a current pre-tax discount rate (which reflects current market assessment of the time value of money and the risk specific to the liability). Canadian GAAP requires the use of a current credit-adjusted, risk-free rate for upward adjustments, and the original credit-adjusted, risk-free rate for downward revisions. e) Adjustment to the statement of cash flows: The transition from Canadian GAAP to IFRS had no significant impact on cash flows generated by the Company. f) Business combinations: The Company may elect under IFRS 1 to retrospectively apply IFRS 3 Business Contributions or to not restate business combinations prior to a selected date chosen by the Company. The Company has applied the business combinations exemption in IFRS 1. Hence, it has not restated any business combinations that took place prior to January 1, 2010. 15 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the three months ended March 31, 2011 and 2010 (US$ thousands, except as noted) 4. Transition to IFRS (continued) g) Stock-based compensation: In accordance with IFRS transitional provisions, the Company has elected to apply the exemption from full retrospective application of IFRS 2 share-based payments with respect to unvested share options granted to directors, employees and others prior to transition. On review of the Company’s practices and transactions, no adjustments were required. h) Borrowing costs: The Company may apply the transitional provisions to IAS 23 Borrowing Costs from the later of January 1, 2009 or transition date. The optional exemption applies to all qualifying assets measured at cost. Alternatively, the Company may elect IAS 23 from an earlier date and capitalize borrowing costs relating to qualifying assets for which the commencement date for capitalization is on or after that date. The Company has chosen January 1, 2010 as the commencement date for capitalization. 5. Venezuelan operations In the third quarter of 2007, Crystallex changed the rate it used to translate its Venezuelan subsidiaries’ transactions and balances from the official exchange rate of 2.15 Venezuelan bolivar fuerte (“BsF”) to 1 US dollar, to the parallel exchange rate.This was done due to the increasing spread between the official exchange rate and the parallel exchange rate, and the Company’s inability to access the official rate. The Venezuelan subsidiaries have a US dollar functional currency. As a result of the US dollar functional currency, monetary assets and liabilities denominated in BsF generate gains or losses for changes in value associated with foreign currency exchange rate fluctuations against the US dollar. On January 11, 2010, the Venezuelan government devalued the BsF and changed to a two-tier exchange structure. The official exchange rate moved from 2.15 BsF per US dollar to 2.60 for essential goods and 4.30 for non-essential goods and services. On May 17, 2010, the Venezuelan government enacted reforms to its foreign currency exchange control regulations to close down the parallel exchange market.Therefore, continued use of the parallel rate to translate BsF denominated transactions is no longer acceptable. On June 9, 2010, the Venezuelan government enacted additional reforms to its exchange control regulations and introduced a newly regulated foreign currency exchange system; Sistema de Transacciones con Titulos en Moneda Extranjera (“SITME”), which is controlled by the Central Bank of Venezuela (“BCV”). The SITME imposes volume restrictions on the conversion of BsF to US dollar (and vice versa), currently limiting such activity to a maximum equivalent of $350 thousand per month. As a result of the enactment of the reforms to the exchange control regulations, the Venezuelan subsidiaries did not meet the requirements to use the SITME to convert US dollars to BsF as at June 30, 2010. Accordingly, the Company changed the rate used to re-measure BsF-denominated transactions from the parallel exchange rate to the official rate specified by the BCV, which was fixed at 4.30 BsF per US dollar effective June 30, 2010. Venezuelan subsidiaries had approximately $2,622 of net monetary liabilities denominated in BsF as at March 31, 2011. For every $1,000 of net monetary liabilities denominated in BsF, a 15% increase/(decrease) in the foreign currency exchange rate would increase/(decrease) the Company’s loss by approximately $150. 16 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the three months ended March 31, 2011 and 2010 (US$ thousands, except as noted) 6. Property, plant and equipment March 31, 2011 Mining Equipment Mineral Properties Total $ $ $ Cost Balance at beginning of period Additions - Balance at March 31, 2011 Write-down Balance beginning of year Additions Balance at March 31, 2011 - Reclassification to equipment held for sale ) - ) Net book value March 31, 2011 - - - December 31, 2010 Mining Equipment Mineral Properties Total $ $ $ Cost Balance at beginning of year Additions - Reclassification from equipment held for sale - Balance at December 31, 2010 Write-down Balance beginning of year - Additions Reclassification from equipment held for sale - Balance at December 31, 2010 Net book value December 31, 2010 - January 1, 2010 Net book value January 1, 2010 - On December 31, 2009, the Company assessed the Las Cristinas Project for impairment and concluded that, despite its continued efforts to secure the Permit and pursue accretive transactions in respect of the Las Cristinas Project, a non-cash write-down of the carrying value should be recorded as at December 31, 2009 based on certain impairment triggers noted including, but not limited to, the permitting delays described in Note 1.The Company determined that, among other things, the uncertainty regarding the Permit had a significant impact on the estimated future net cash flows associated with the Las Cristinas Project and on recoverability of the carrying value of the asset. Accordingly, the Company recorded a non-cash write-down of $297,069 as at December 31, 2009 relating to all mineral property costs, except the carrying value of the remaining mining equipment. 17 Crystallex International Corporation Notes to the Interim Consolidated Financial Statements - Unaudited For the three months ended March 31, 2011 and 2010 (US$ thousands, except as noted) 6. Property, plant and equipment (continued) The Company conducted similar impairment assessments as at the end of each quarter in 2010 and for similar reasons to those indicated above; the Company recorded additional non-cash write-downs totalling $12,540 of which $3,610 relate to the quarter ended March 31, 2010. In February of 2011, the Company ceased capitalization of expenditures on Las Cristinas due to the termination of the MOC. For January 2011, a final impairment assessment resulted in a non-cash write-down of $696. Subsequent to the termination of the MOC, all costs related to Las Cristinas are recorded in expense. 7. Equipment held for sale During 2009, the Company sold mining equipment for net proceeds of $12,361 from which $4,688 was restricted to pay the scheduled January 15, 2010 interest obligation on the Notes described in Note 11. As at December 31, 2009, the Company was in the process of selling additional mining equipment with a net book value of $4,416 and recorded a write-down of $1,236 based on estimated fair value less cost to sell of $3,180. In December 2009, the Company received an advance of $894 from the auctioneer who subsequently sold the majority of this equipment in April 2010 for $2,794. The Company issued to the auctioneer a demand promissory note for $894 bearing interest at the Bank of America, Australia, Bank Bill buying semi-annual rate plus 4%, which was secured by the underlying equipment. The Company repaid the promissory note and related interest charges from the auction proceeds. In June 2010, the Company decided not to proceed further with the sale of equipment with a net book value of $386 (cost of $994 less write-down of $608) which was reallocated to mining equipment prior to the write-down recorded at December 31, 2010. As a result of the termination of the MOC, the Company also assessed the mine equipment for recoverability at December 31, 2010 and recorded an impairment charge of $6,389 related to its mining equipment. Fair value was determined based on a range of estimated future net cash flows expected to arise from the future sale of the mine equipment, on the basis that this represents management’s likely course of action. During the quarter ended March 31, 2011, the Company began the process of selling its remaining mining equipment. At March 31, 2011, the Company took a write-down of $5,700 and reduced the estimated net realizable value of the equipment to $27,500. 8. Bank loan At March 31, 2011, the Company’s Venezuelan Branch had a bank loan of approximately $1,628 (December 2010: $930 and January 1, 2010: $nil) to fund operations, which the Company uses in connection with the conversion of U.S. funds into BsF in Venezuela on a timely basis. This demand bank loan bears interest at 19% per annum and is secured by cash collateral. March 31, Dec 31, Opening balance $ $
